UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest event Reported): November 4 , TORON INC. (Exact name of registrant as specified in its Charter) Nevada 333-165539 N/A (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 1000 de La Gauchetiere Street West – 24 th Floor Montreal, Quebec, H3B 4W5 (Address of Principal Executive Offices) (514) 448-1508 (Registrant’s telephone number, including area code) 1207 Royal York Road, Toronto, Ontario, Canada, M9A 4B5 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Form 8-K and other reports filed by us from time to time with the Securities and Exchange Commission (collectively the “ Filings ”) contain or may contain forward-looking statements and information that are based upon beliefs of, and information currently available to, our management as well as estimates and assumptions made by our management. When used in the filings the words “anticipate”, “believe”, “estimate”, “expect”, “future”, “intend”, “plan” or the negative of these terms and similar expressions as they relate to us or our management identify forward looking statements. Such statements reflect the current view of our management with respect to future events and are subject to risks, uncertainties, assumptions and other factors (including the risks contained in the section of this report entitled “Risk Factors”) as they relate to our industry, our operations and results of operations, and any businesses that we may acquire. Should one or more of the events described in these risk factors materialize, or should our underlying assumptions prove incorrect, actual results may differ significantly from those anticipated, believed, estimated, expected, intended or planned. Although we believe that the expectations reflected in the forward looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the U.S. federal securities laws, we do not intend to update any of the forward-looking statements to conform them to actual results. The following discussion should be read in conjunction with our pro forma financial statements and the related notes that will be filed herein. In this Form 8-K, references to “we,” “our,” “us,” “our company,” “the Company,” “Toron” or the “Registrant” refer to Toron Inc., a Nevada corporation. ITEM1.01ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT As more fully described in Item 2.01 below, on August 23, 2011 we entered into a property acquisition agreement (the “Acquisition Agreement”) with Stephan Leblanc and Glenn Griesbach (collectively, the "Vendor"), whereby we have agreed to acquire an undivided one hundred percent (100%) interest in and to an aggregate of 62 mineral claims (Blocks 1,2 and 3) located in the Province of Quebec, Canada (the “Tiblemont Claims”). The entire area known as the Tiblemont Claims is subdivided into four Blocks and 102 total claims. We have not entered into any agreements for Block 4. Pursuant to the A cquisition A greement, we have agreed to pay to the Vendor, in consideration of an undivided 100% interest in and to the Tiblemont Claims, an aggregate of 2,000,000 post-split common shares of our common stock at $0.10 per share and $100,000 in cash consideration to be paid in four (4) installments as follows: i. Deposit : a non-refundable deposit of $5,000 to paid to the Vendor upon signing of the Acquisition Agreement (already paid) ; ii. Stage 1 : in consideration of the 22 claims constituting “Block 1” we shall pay 700,000 shares of our common stock and $35,000 cash consideration on or before September 30, 2011 (alredy paid and issued) ; iii. Stage 2 : in consideration of the 20 claims constituting “Block 2 ” we shall pay 700,000 shares of our common stock and $35,000 cash consideration within 45 days following the completion of Stage 1; iv. Stage 3 : in consideration of the 20 claims constituting “Block 3 ” we shall issue 600,000 shares of our common stock and $25,000 in cash consideration within 45 days following the completion of Stage 2. The Tiblemont Claims shall be subject to a 2% net smelter royalty payable to the Vendor of which 1% may be purchased back from the Vendor in consideration of $500,000. On September 30, 2011, we issued 700,000 shares of cour common stock and paid $35,000 in cash for the acquisition of the 22 mining claims constituting ‘Block 1’. On November 4, 2011, we made an application to have the Block 1 claims transferred into the name of our wholly owned subsidiary Toron Resources Inc., a Canadian federally incorporated company. A full description of the Tiblemont Claims, including the Block 1 claims, is included further in this Current Report, under the heading “Description of Property”. 2 ITEM2.01 COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS ACQUISITION OF MINERAL CLAIMS As described in Item 1.01 above, on On November 4, 2011, we made an application to have the Block 1 claims transferred into the name of our wholly owned subsidiary Toron Resources Inc., a Canadian federally incorporated company. A full description of the Tiblemont Claims, including the Block 1 claims, is included further in this Current Report, under the heading “Description of Property”. We plan to close on the next two stages of the Acquistion Agreement by December 29, 2011. CORPORATE HISTORY AND STRUCTURE Our Corporate History and Background We were originally organized under the laws of the State of Nevada, on January 3, 2008. From our inception, we were engaged in the, marketing, sales and re-sales via the Internet of web domain names or URL’s under the website www.manageyoururl.com. Recently, our management decided to redirect our business focus towards identifying and pursuing options regarding the acquisition of mineral exploration properties. We have one subsidiary, Toron Resources Inc., a Canadian federally incorporated company. Our fiscal year end is January 31, our address is 1000 de La Gauchetiere Street West – 24 th Floor, Montreal, Quebec, H3B 4W5, and our phone number is 514-448-1508. From January 3, 2008 through to the date of the acquisition of the Block 1 claims, discussed below, we were a designated shell company with minimal operations. As described above, on August 23, 2011, we entered into the Acquisition Agreement and as a result of the transfer of title to the Block 1 claims to our wholly owned subsidiary, we began operations and ceased to be a shell. Sources of Available Land for Mining and Exploration There are at least five sources of land available for exploration, development and mining: public lands, private fee lands, unpatented mining claims, patented mining claims, and tribal lands.The primary sources for acquisition of these lands are the United States government, through the Bureau of Land Management and the United States Forest Service, state and Canadian Provincial governments, tribal governments, and individuals or entities who currently hold title to or lease government and private lands. There are numerous levels of government regulation associated with the activities of exploration and mining companies. Permits, which we, or the current operators of the mining properties we have an interest in, are maintaining and amending include “Notice of Intent” to explore, “Plan of Operations” to explore, “Plan of Operations” to mine, “Reclamation Permit,” “Air Quality Permit,” “Water Quality Permit,” “Industrial Artificial Pond Permit,” and several other health and safety permits.These permits are subject to amendment or renewal during our operations.Although there is no guarantee that the regulatory agencies will timely approve, if at all, the necessary permits for our current or anticipated operations, we have no reason to believe that necessary permits will not be issued in due course.The total cost and effects on our operations of the permitting and bonding process cannot be estimated at this time.The cost will vary for each project when initiated and could be material. The Federal government owns public lands that are administered by the Bureau of Land Management or the United States Forest Service. Ownership of the subsurface mineral estate can be acquired by staking a twenty (20)acre mining claim granted under the General Mining Law of 1872, as amended (the “General Mining Law”).The Federal government still owns the surface estate even though the subsurface can be controlled with a right to extract through claim staking.Private fee lands are lands that are controlled by fee-simple title by private individuals or corporations.These lands can be controlled for mining and exploration activities by either leasing or purchasing the surface and subsurface rights from the private owner.Unpatented mining claims located on public land owned by another entity can be controlled by leasing or purchasing the claims outright from the owners.Patented mining claims are claims that were staked under the General Mining Law, and through application and approval the owners were granted full private ownership of the surface and subsurface estate by the Federal government.These lands can be acquired for exploration and mining through lease or purchase from the owners.Tribal lands are those lands that are under control by sovereign Native American tribes.Areas that show promise for exploration and mining can be leased or joint ventured with the tribe controlling the land. 3 Competition We are a mineral resource exploration company. We compete with other mineral resource exploration companies for financing and for the acquisition of new mineral properties. Many of the mineral resource exploration companies with whom we compete have greater financial and technical resources than those available to us. Accordingly, these competitors may be able to spend greater amounts on acquisitions of mineral properties of merit, on exploration of their mineral properties and on development of their mineral properties. In addition, they may be able to afford more geological expertise in the targeting and exploration of mineral properties. This competition could result in competitors having mineral properties of greater quality and interest to prospective investors who may finance additional exploration. This competition could adversely impact on our ability to finance further exploration and to achieve the financing necessary for us to develop our mineral properties. Compliance with Government Regulation We are committed to complying with and are, to our knowledge, in compliance with, all governmental and environmental regulations applicable to our company and our properties. Permits from a variety of regulatory authorities are required for many aspects of mine operation and reclamation. We cannot predict the extent to which these requirements will affect our company or our properties if we identify the existence of minerals in commercially exploitable quantities. In addition, future legislation and regulation could cause additional expense, capital expenditure, restrictions and delays in the exploration of our properties. Environmental Regulations We are not aware of any material violations of environmental permits, licenses or approvals that have been issued with respect to our operations. We expect to comply with all applicable laws, rules and regulations relating to our business, and at this time, we do not anticipate incurring any material capital expenditures to comply with any environmental regulations or other requirements. While our intended projects and business activities do not currently violate any laws, any regulatory changes that impose additional restrictions or requirements on us or on our potential customers could adversely affect us by increasing our operating costs or decreasing demand for our products or services, which could have a material adverse effect on our results of operations. Research and Development Expenditures We have not incurred any research and development expenditures over the past two fiscal years. Employees Currently, we do not have any employees. Additionally, we have not entered into any consulting or employment agreements with our president, chief executive officer, treasurer, secretary or chief financial officer. Our directors, executive officers and certain contracted individuals play an important role in the running of our company. We do not expect any material changes in the number of employees over the next 12 month period. We do and will continue to outsource contract employment as needed. We engage contractors from time to time to consult with us on specific corporate affairs or to perform specific tasks in connection with our exploration programs. Subsidiaries We have one wholly owned subsidiary: Toron Resources Inc., a Canadian, federally incorporated company which was incorporated on September 15, 2011. Intellectual Property We do not own, either legally or beneficially, any patent or trademark. 4 DESCRIPTION OF PROPERTY Headquarters and Administration Offices Our principal executive offices are located at 1000 de La Gauchetiere Street West – 24 th Floor, Montreal, Quebec, H3B 4W5. Our offices occupy approximately 200 square feet of space. Tiblemont Claims On September 30, 2011, we issued 700,000 shares of cour common stock and paid $35,000 in cash for the acquisition of the 22 mining claims constituting ‘Block 1’. On November 4, 2011, we made an application to have the Block 1 claims transferred into the name of our wholly owned subsidiary Toron Resources Inc., a Canadian federally incorporated company. The description of the Tiblemont Claims below includes the claims known as Block 2 and Block 3, though we have not yet closed our acquisition of these. We plan to do so by December 29, 2011. L ocation and Access The Tiblemont Claims arelocated in the southern-east part of the Abitibi Greenstone Belt of the Canadian Shield's Superior Province. More precisely, they are located 12km south of the town of Senneterre and 40km northeast of the Mining Camp of Val d'Or. The abitibi Sub-province is the largest greenstone belt of the Superior Province and is well known for its important volcanogenic massive sulphides and orogenic lode gold deposits. The Tiblemont Claims, lie mainly in Tiblemont and Senneterre townships, with a few of the claims in Pascalis and Courville townships. The property is easily accessible from Val d'Or via Trans Canada Highway 117. Highway 117 joins with Highway 113 approximately 30km east of Val d'Or. Highway 113 passes through Senneterre. Alternatively, the property may be reached by travelling north on Highway 397 from Val d'Or toward Barraute and then east on Highway 386 toward Senneterre. Highway 113 roughly bisects Block 1 of the property in a north-south direction, along the west side of the Bell River. The eastern part of the property is accessible from Senneterre using a paved that passes north-south through Block 2 and along the east side of the Bell River in Block 1. 5 Ownership Interest On August 23, 2011 we entered into an Acquisition Agreement with the Vendor whereby we have agreed to acquire an undivided one hundred percent (100%) interest in and to Tiblemont Claims. Pursuant to the A cquisition A greement, we have agreed to pay to the Vendor, in consideration of an undivided 100% interest in and to the Tiblemont Claims, an aggregate of 2,000,000 post-split common shares of our common stock at $0.10 per share and $100,000 in cash consideration to be paid in four (4) installments as follows: i. Deposit : a non-refundable deposit of $5,000 to paid to the Vendor upon signing of the Acquisition Agreement (already paid) ; ii. Stage 1 : in consideration of the 22 claims constituting “Block 1” (as defined in the Acquisition Agreement) we shall pay 700,000 shares of our common stock and $35,000 cash consideration on or before September 30, 2011 (alredy paid and issued) ; iii. Stage 2 : in consideration of the 20 claims constituting “Block 2” (as defined in the Acquisition Agreement) we shall pay 700,000 shares of our common stock and $35,000 cash consideration within 45 days following the completion of Stage 1; iv. Stage 3 : in consideration of the 20 claims constituting “Block 3” (as defined in the Acquisition Agreement”) we shall issue 600,000 shares of our common stock and $25,000 in cash consideration within 45 days following the completion of Stage 2. The Tiblemont Claims shall be subject to a 2% net smelter royalty payable to the Vendor of which 1% may be purchased back from the Vendor in consideration of $500,000. 6 On September 30, 2011, we issued 700,000 shares of cour common stock and paid $35,000 in cash for the acquisition of the 22 mining claims constituting ‘Block 1’. On November 4, 2011, we made an application to have the Block 1 claims transferred into the name of our wholly owned subsidiary Toron Resources Inc., a Canadian federally incorporated company. History of Operations In the Val d'Or Mining District, which encompasses the Tiblemont Claims, gold was discovered in the beginning of the 20th century, with the first active mine (the Lamaque Mine) entering production in 1933. The first known geological mapping of the area of Senneterre was carried out in 1933 by one Mr. Bell employed by the "Service des Mines du Québec". In the vicinity of the Tiblemont Claims, exploration works began around 1930 with the discovery of gold in 1931-1932 in the area north of Pascalis and Tiblemont townships. The Wood-Etchevery Group staked the first block of claims after the discovery of a series of auriferous lenses within the Pascalis-Tiblemont Batholith (Service des Mines du Québec, 1933). The first exploration works (prospection, rock-samples, assays, geological maps and rare drillholes) concerned the regional contact of the "Pascalis-Tiblemont Batholith" and the volcanic package north of this contact. From 1931 to 1939, several gold discoveries were made around the main northern contact either within the instrusive itself or in the volcanic near the contact. It appears that the earliest work carried out in the area now covered by the Tiblemont Claims began in 1947. This included prospecting and geophysical surveys carried out along the Uniacke prospect. Only limited drilling has been carried out over the years. Big Town Copper Mines Ltd. explored the area for volcanogenic massive sulphides (VMS) deposits. They drilled a number of elecromagnetic and/or magnetic anomalies. In 1981, New Beginnings Resources Inc. drilled 12 holes in the northern parts lots 52 & 53 of Range 4, North West of the property (Block 1). In 1998, as part of a program that covered 157 mining claims, Totem Mining Corp., under an option agreement with Anglaumaque Explorations Inc. conducted a variety of regional geophysical surveys. Five holes were subsequently drilled in a small area within the northern part of lot 54 of Range 4. Present Condition and Plan of Exploration Though there is a significant amount of historical exploration on the Tiblemont Claims, none of the previous owners have established any substantial operations and no evidence of disturbances from exploration activities exists. We plan to conduct exploration activities on the Tiblemont Claims in three separate phases as follows: PHASE 1 Nature of Work Timeframe Cost Compilation and re-interpretation of all existing geophysical data concerning the property. 1 Month Data magnetic VLF and Electro Magnetic processing plus Interpretaion. $10,000 Hire senior geologist. $2,400 Purchase of Digital files from Ministry of Mines. $1,200 Compilation of all historical geological, geophysical and exploration works. 2 Months Hire senior exploration geologist (45 days) $27,000 Purchase of ducuments from the Ministry of Mines $1,000 Digitization and computer compilations $4,000 Contingency $6,840 Total 3 Months $ 7 If the results of Phase 1 exploration work are favorable, we will continue with Phase 2. PHASE 2 Nature of Work Timeframe Cost Prospecting and Geolgical mapping geophysical data concerning the property. 4 Months Hire two geologist (60 days at $900/day) $54,000 Manual and Mechanical stripping $15,000 Chanel sampling and Lab assays $3,000 Line cutting (50 days at $550/day) $27,500 Geophysical GPS survey $26,000 Induced Polarization survey $80,000 Contingecies $20,025 Compilation of the new and historical data/targetting $6,000 Total 4 Months If the results of Phase 1 exploration work are favorable, we will continue with Phase 2. PHASE 3 Nature of Work Timeframe Cost Exploration Drilling (1,000 meters at $150 per meter) 5 Months $150,000 Compilation work $6,000 Contingecies $23,400 Total 5 Months G eology The geology of the Tiblemont Claims area is part of the south central-east segment of the Abitibi Greenstone Belt where a volcanic package lies north of the Pascalis-Tiblemont Batholith. This batholith, oriented on the regional NW-SE trend for about 20km is host of some diorite and quartziferous diorite particularly in its border, and is also intruded by some felsic dykes and, more rarely mafic dykes. The volcanic package is subdivided in two (2) geological formations defined at a regional scale: Heva Formation and Landrienne Formation. The Heva Formation which lies on the north batholith contact is constituted by lava flows and flow breccias, rhyolitic lava flows and pyrociastic layers of intermediate to felsic composition. The Landrienne Formation consists of basaltic flows and breccias, and rhyolitic lava flows. This entire volcanic package is intruded by narrow felsic (porphyry) and mafic (gabbro) dykes and sills. They are generally parallel to the WNW regional structural trend. Several deformation zones of regional scale crosscut the Courville-Senneterre area, defining a large deformation corridor. This deformation corridor is defined by a succession of shear zones. Following the north contact of the Pascalis-Tiblemont is the Manneville Deformation Zone (MDZ). Further north and parallel to the MDZ the Uniacke Deformation Zone (UDZ), Jolin and Bolduc deformation zones that together form a 20km wide corridor also oriented WNW. Regionally, all these deformation zones continue in the Tiblemont Claims. The MDZ, affecting the Heva Formation in the north contact of the Pascalis-Tiblemont Batholith, is the host of numerous gold occurences and deposits (Tiblemont Consolidated, Smith-Tiblemont, Vianor, Cache d'Or Courville, Paquet Zone A et B, etc.) Gold is associated with pyrite or encountered free in quartz veins that are present in two morpphological types: tensions quartz veins in felsic dyke mainly diorite to quartz-diorite and quartz veins in shear zones highly squeezed (pinch and swell). Alteration is essentially a carbonatisation and a weak silicification. 8 The Uniacke Deformation Zone (UDZ), affecting the Landrienne Formaiton, is known to be the host of several gold deposits (Pershing- Manitou, Courtown-Rolartic, Heva cadillac, etc.) recognized as tension quartz veins associated with granitic or dioritic intrusives. Index of Geologic Terms INDEX TERM DEFINITION auriferous lenses of rocks or minerals containing gold basaltic flows basalt is a dark gray to black, dense to finely grained igneous rock that is the result of lava eruptions. Basalt flows are noneruptive, voluminous, and characterized by relatively low viscosity. Batholith is a large emplacement of igneous intrusive (also called plutonic) rock that forms from cooled magma deep in the Earth's crust . breccias a coarse-grained sedimentary rock made of sharp fragments of rock and stone cemented together by finer material. Breccia is produced by volcanic activity or erosion, including frost shattering carbonatisation the term for the conversion of an organic substance into carbon or a carbon-containing residue through pyrolysis or destructive distillation . contact generally a planar surface, between strata that differ in lithology or age deformation zones An area in the atmosphere where winds converge along one axis and diverge along another. Deformation zones (or axis of deformation as they are sometimes referred to) can produce clouds and precipitation. diorite a dark granular igneous rock that consists of plagioclase and a ferromagnesian mineral such as hornblende. Use: surfacing roads electromagnetic one of the four fundamental interactions in nature . The other three are the strong interaction , the weak interaction and gravitation . Electromagnetism is the force that causes the interaction between electrically charged particles; the areas in which this happens are called electromagnetic fields . felsic (porphyry) term used in geology to refer to silicate minerals , magma , and rocks which are enriched in the lighter elements such as silicon , oxygen , aluminium , sodium , and potassium ; “porphyry" refers to its texture felsic dykes a natural or artificial slope or wall to regulate water levels which are enriched in the lighter elements such as silicon , oxygen , aluminium , sodium , and potassium ; most common felsic rock is granite intrusive a rock formed by having moved while in a molten state into pre-existing rocks 9 mafic (gabbro) an adjective describing a silicate mineral or rock that is rich in magnesium and iron mafic dykes mafic is used for silicate minerals, magmas, and rocks which are relatively high in the heavier elements. Mafic minerals are usually dark in color and have relatively high specific gravities (greater than 3.0) magnetic anomalies a local variation in the Earth's magnetic field resulting from variations in the chemistry or magnetism of the rocks. Mapping of variation over an area is valuable in detecting structures obscured by overlying material. pyrite a common iron sulfide mineral with a brassy metallic luster. Use: source of iron and sulfur pyroclastic clastic rocks composed solely or primarily of volcanic materials. quartz a common, hard, usually colorless, transparent crystalline mineral with colored varieties. Use: electronics, gems quartziferous diorite Any of various dark, granite-textured, crystalline rocks rich in plagioclase and having a large percentage of quartz rhyolitic lava flows typical banded structure produced by its flow pattern. Rhyolite lavas occur in continental and submarine volcanoes, especially island arcs, and in igneous dikes. Rhyolite lavas are typically highly viscous and are explosively ejected from volcanoes. silicification to convert something into silica, or become converted into silica 10 RISK FACTORS You should carefully consider the risks described below together with all of the other information included in this report before making an investment decision with regard to our securities. The statements contained in or incorporated into this offering that are not historic facts are forward-looking statements that are subject to risks and uncertainties that could cause actual results to differ materially from those set forth in or implied by forward-looking statements. If any of the following risks actually occurs, our business, financial condition or results of operations could be harmed. In that case, the trading price of our common stock could decline, and you may lose all or part of your investment. RISKS RELATED TO OUR OVERALL BUSINESS OPERATIONS We Have A Limited Operating History With Significant Losses And Expect Losses To Continue For The Foreseeable Future. We have yet to establish any history of profitable operations.We have incurred net losses of $ and $ for the fiscal years ended January 31
